DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
first constraining member in claim 24
second constraining member in claim 24
closure element in claim 28
variable-resistance mechanism in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim(s) 12 is objected to because of the following informalities:  Claim 12 depends from itself. For the purposes of art rejection, the Examiner will interpret the claim as depending from claim 2 which first disclosed an anchor driver.  Appropriate correction is required.
Claim(s) 1 is objected to because of the following informalities: a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. For the purposes of art rejection, the Examiner will interpret the first electrode as being configured to be contact the skin. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim(s) 2-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the distal end" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6-8, 14-18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (US 6,086,582, “Altman”) in view of Govari et al. (US 2005/0245821A1, “Govari”).
Regarding claim(s) 1, 2, 4, 7, 14-18, 21 and 22, Altman discloses a system including a multi-component tubular system (14) that is capable of being transluminally advanceable into a heart of a subject and capable of delivering an implant inside the heart. A first electrode (32; C8, L30-40) is capable of contacting the skin of a subject. A second electrode in the form of a tissue anchor implant is capable of being anchored to tissue inside the heart. The second electrode includes a tool coupling head (110; C7, L30-33) and an electrically-conductive helical tissue-engaging element (114;C7,L35-40). An anchor driver (2) includes a distal end that is reversibly couplable to the tissue anchor and is capable of advancing the tissue anchor through the multi-component tubular system and out of a distal end to anchor the tissue-engaging element (C5;L40-65). The anchor driver includes a proximal end and a distal end that is capable of coupling and decoupling mechanically and electrically from the tool coupling head. A control unit is electrically coupled to the first electrode and the tissue anchor (C5;L40-65). The control unit includes a display in the form of a monitor (C6,L4-6) and circuitry configured to receive an electrical signal from the first electrode and the tissue anchor while the first electrode is in contact with the subject and the tissue anchor is inside the heart. The control unit is couplable to the tissue-engaging element via the coupling head and the anchor driver. However, Altman does not disclose that the circuitry provides information indicating a location of the tissue anchor inside the heart based on the electrical signal.
In the same field of endeavor, tissue anchors, Govari teaches position sensors fixed to tissue anchors to permit the position of an implant to be monitored [0043]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tissue anchor of Altman with a position sensor and the circuitry with means to permit the position of the tissue anchor to be monitored, as taught by Govari, to permit the position of an implant to be monitored. 
Regarding claim(s) 6, the combination of Altman and Govari discloses that the tool coupling head is electrically conductive, wherein the tool coupling head is formed of titanium or stainless steel, and is electrically coupled to the tissue-engaging element (C8,L15-20; Altman).
Regarding claim(s) 8, the combination of Altman and Govari discloses that the tissue anchor includes a stem portion that couples the helical tissue-engaging element to the coupling head and is collinear with a central longitudinal axis of the tissue-engaging element. 

    PNG
    media_image1.png
    369
    495
    media_image1.png
    Greyscale


Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman in view of Govari, as applied above in claim 1, and further in view of Krag et al. (US 2007/0265491A1, “Krag”).
Regarding claim(s) 11 and 20, the combination of Altman and Govari does not disclose an electric motor capable of driving the anchor driver. 
In the same field of endeavor, tissue anchors, Krag teaches the use of a manually actuated driver that includes a stepper motor or a computer controlled motor that facilitates placement of a tissue anchor [0182]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the anchor driver of the combination of Altman and Govari with an electric motor, as taught by Krag, to facilitate the placement of a tissue anchor robotically or manually.
Allowable Subject Matter
Claim(s) 9, 10, 12, 13, 19, 23-29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keogh et al. (US 2002/0095139A1) discloses a tissue anchor that is coupled to a processor. Annest et al. (US 20080082132A1) discloses an anchor that may be an electrode and coupled electrically with a processor. Miller et al. (US 2011/0106247A1) discloses an anchor having a helical tissue coupling element. Hammer et al. (US 2010/0280605A1) discloses an anchor driver that couples to an anchor defining a coupling head and a tissue coupling element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771